          Case 5:18-cv-07233-EJD Document 476 Filed 04/24/20 Page 1 of 6




 1   QUINN EMANUEL URQUHART &                    VINSON & ELKINS LLP
     SULLIVAN, LLP                                 Mortimer H. Hartwell (CSB 154556)
 2     Claude M. Stern (Bar No. 96737)             Email: mhartwell@velaw.com
       claudestern@quinnemanuel.com              555 Mission Street, Suite 2000
 3     William T. Pilon (Bar No. 326487)
       williampilon@quinnemanuel.com             San Francisco, CA 94105
 4     Michael F. LaFond (Bar No. 303131)        Telephone: (415) 979-6900
       michaellafond@quinnemanuel.com
 5   555 Twin Dolphin Drive, 5th Floor           Attorneys for Defendant Kun Huang and Proposed
     Redwood Shores, California 94065-2139       Defendant ZKA, Inc.
 6   Telephone:    (650) 801-5000
     Facsimile:    (650) 801-5100
 7                                               Kurt A. Kappes (CA Bar No. 146384)
       Ryan S. Landes (Bar No. 252642)           kappesk@gtlaw.com
 8                                               Howard Holderness (CA Bar No. 169814)
       ryanlandes@quinnemanuel.com
 9   865 S Figueroa Street                       holdernessh@gtlaw.com
     Los Angeles, California 90017               Michael D. Lane (CA Bar No. 239517)
10   Telephone:    (213) 443-3000                lanemd@gtlaw.com
     Facsimile:    (213) 443-3100                GREENBERG TRAURIG, LLP
11                                               1201 K Street, Suite 1100
     Attorneys for Plaintiffs WeRide Corp. and
12   WeRide Inc.                                 Sacramento, CA 95814-3938
                                                 Telephone: (916) 442-1111
13                                               Facsimile: (916) 448-1709
14                                               Attorneys for Defendants AllRide.AI, Inc. and
15                                               Zhong Zhi Xing Technology CO. LTD. d/b/a
                                                 AllRide.AI, AllRide.AI Inc.
16
                                                 Gregory Gilchrist
17                                               ggilchrist@kilpatricktownsend.com
18                                               (State Bar No. 111536)
                                                 ggilchrist@kilpatricktownsend.com
19                                               Mehrnaz Boroumand Smith (State Bar No. 197271)
                                                 mboroumand@kilpatricktownsend.com
20
                                                 Susan W. Pangborn (State Bar No. 282533)
21                                               spangborn@kilpatricktownsend.com

22                                               KILPATRICK TOWNSEND & STOCKTON LLP
23                                               Two Embarcadero Center, Suite 1900
                                                 San Francisco, CA 94111
24                                               Telephone: (415) 273-7564
                                                 Facsimile: (415) 723-7216
25                                               Attorneys for Defendant Jing Wang and Kaizr, Inc.
26
27
28


                                                 -1-                        Case No. 5:18-cv-07233-EJD
                         STIPULATION REGARDING REDACTIONS TO THE COURT’S TERMINATING SANCTIONS ORDER
          Case 5:18-cv-07233-EJD Document 476 Filed 04/24/20 Page 2 of 6




 1                                  UNITED STATES DISTRICT COURT

 2                              NORTHERN DISTRICT OF CALIFORNIA

 3                                         SAN JOSE DIVISION
 4
     WERIDE Corp. f/k/a JingChi Corp., WERIDE Case No.: 5:18-cv-07233-EJD
 5   Inc. f/k/a JingChi Inc.,
                                              STIPULATION AND [PROPOSED] ORDER
 6   Plaintiffs,                              REGARDING REDACTIONS TO THE
 7                                            COURT’S ORDER GRANTING THE
     vs.                                      WERIDE PLAINTIFFS’ MOTION FOR
 8                                            TERMINATING SANCTIONS (DKT. 469)
     JING WANG, an individual, KUN HUANG,
 9   an individual, ZHONG ZHI XING
10   TECHNOLOGY CO. LTD.. d/b/a
     ALLRIDE.AI, ALLRIDE.AI INC., KAIZR,
11   INC., ZKA INC., DOES 1-10
12
                    Defendants.
13
14          Pursuant to the Court’s Order filed in the instant litigation at Docket Entry 469, WeRide
15
     Corp., WeRide Inc., Kun Huang, Jing Wang, Zhong Zhi Xing Technology Co. Ltd. d/b/a
16
     AllRide.AI, AllRide.AI Inc., Kaizr Inc., and ZKA Inc., by and through their respective counsel,
17
18   hereby stipulate as follows.

19          WHEREAS, on April 16, 2019, the Court entered an Order granting WeRide’s Motion
20   for Terminating Sanctions against Kun Huang, Jing Wang, Zhong Zhi Xing Technology Co. Ltd.
21
     d/b/a AllRide.AI, and AllRide.AI Inc., which Order was filed under seal at Docket Entry 469 in
22
     the instant litigation (the “Terminating Sanctions Order”);
23
24          WHEREAS, the Terminating Sanctions Order further directed the Parties to “provide the

25   Court a stipulated redacted version of the Order, redacting only those portions of the order
26   containing or referring to material subject to a sealing order and for which the Parties still request
27
     the material be sealed”;
28


                                                    -2-                      Case No. 5:18-cv-07233-EJD
                          STIPULATION REGARDING REDACTIONS TO THE COURT’S TERMINATING SANCTIONS ORDER
          Case 5:18-cv-07233-EJD Document 476 Filed 04/24/20 Page 3 of 6




 1          WHEREAS, counsel for the Parties have met and conferred, and are hereby submitting a

 2   stipulated redacted version of the Terminating Sanctions Order, attached hereto as Exhibit A;
 3
            NOW THEREFORE, it is hereby stipulated and agreed that the redacted version of the
 4
     Terminating Sanctions Order attached as Exhibit A to this stipulation may be filed publicly on
 5
 6   the Court’s docket.

 7   Respectfully submitted,
     Dated: April 23, 2020
 8
      /s/ Michael F. LaFond                         /s/ Mortimer H. Hartwell
 9
     Claude M. Stern (Bar No. 96737)               VINSON & ELKINS LLP
10                                                   Mortimer H. Hartwell (CSB 154556)
     claudestern@quinnemanuel.com
11   William T. Pilon (Bar No. 326487)               Email: mhartwell@velaw.com
     williampilon@quinnemanuel.com                 555 Mission Street, Suite 2000
12   Michael F. LaFond (Bar No. 303131)            San Francisco, CA 94105
     michaellafond@quinnemanuel.com                Telephone: (415) 979-6900
13
     QUINN EMANUEL URQUHART &
14   SULLIVAN, LLP                                 Attorneys for Defendant Kun Huang and Proposed
     555 Twin Dolphin Drive, 5th Floor             Defendant ZKA, Inc.
15   Redwood Shores, California 94065-2139
16   Telephone: (650) 801-5000
     Facsimile: (650) 801-5100                      /s/ Mehrnaz Boroumand Smith
17                                                 Gregory Gilchrist (State Bar No. 111536)
     Ryan Landes (Bar No. 252642)                  ggilchrist@kilpatricktownsend.com
18   ryanlandes@quinnemanuel.com                   Mehrnaz Boroumand Smith (State Bar No. 197271)
19   865 South Figueroa Street                     mboroumand@kilpatricktownsend.com
     Los Angeles, California 90017                 Susan W. Pangborn (State Bar No. 282533)
20   Telephone: (213) 443-3000                     spangborn@kilpatricktownsend.com
     Facsimile: (213) 443-3100                     Gregory P. Farnham (State Bar No. 118184)
21
                                                   gfarnham@kilpatricktownsend.com
22   Attorneys for Plaintiff WeRide Corp. and      Taylor J. Pfingst (State Bar No. 316516)
     WeRide Inc.                                   tpfingst@kilpatricktownsend.com
23                                                 KILPATRICK TOWNSEND & STOCKTON LLP
24                                                 Two Embarcadero Center, Suite 1900
                                                   San Francisco, CA 94111
25                                                 Telephone: (415) 273-7564
                                                   Facsimile: (415) 723-7216
26
27                                                 Attorney for Defendant Jing Wang and Kaizr Inc.

28


                                                   -3-                        Case No. 5:18-cv-07233-EJD
                           STIPULATION REGARDING REDACTIONS TO THE COURT’S TERMINATING SANCTIONS ORDER
     Case 5:18-cv-07233-EJD Document 476 Filed 04/24/20 Page 4 of 6




 1                                         /s/ Michael D. Lane
                                         Kurt A. Kappes (CA Bar No. SBN 146384)
 2                                       kappesk@gtlaw.com
                                         Howard Holderness (SBN 169814)
 3
                                         holdernessh@gtlaw.com
 4                                       Michael D. Lane (SBN 239517)
                                         lanemd@gtlaw.com
 5                                       GREENBERG TRAURIG, LLP
 6                                       1201 K Street, Suite 1100
                                         Sacramento, CA 95814-3938
 7                                       Telephone: (916) 442-1111
                                         Facsimile: (916) 448-1709
 8
 9                                       Attorneys for Defendants AllRide.AI, Inc. and
                                         specially appearing Zhong Zhi Xing Technology
10                                       CO. LTD. d/b/a AllRide.AI, AllRide.AI Inc.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                         -4-                        Case No. 5:18-cv-07233-EJD
                 STIPULATION REGARDING REDACTIONS TO THE COURT’S TERMINATING SANCTIONS ORDER
          Case 5:18-cv-07233-EJD Document 476 Filed 04/24/20 Page 5 of 6




 1          In accordance with Civil Local Rule 5-1(i)(3), I attest that concurrence in the filing of this

 2   document has been obtained from the other signatories to this document.
 3
                                                     /s/ Michael F. LaFond
 4                                                 Michael F. LaFond

 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                   -5-                      Case No. 5:18-cv-07233-EJD
                         STIPULATION REGARDING REDACTIONS TO THE COURT’S TERMINATING SANCTIONS ORDER
         Case 5:18-cv-07233-EJD Document 476 Filed 04/24/20 Page 6 of 6




 1                                    [PROPOSED] ORDER

 2   PURSUANT TO STIPULATION, IT IS SO ORDERED.
 3
 4   Dated:   April 24, 2020
 5                                             Hon. Edward J. Davila, United States District Judge
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -6-                        Case No. 5:18-cv-07233-EJD
                       STIPULATION REGARDING REDACTIONS TO THE COURT’S TERMINATING SANCTIONS ORDER
